This cause comes on to be heard upon the motion of the defendants in error to dismiss the appeal filed herein, upon the ground that "plaintiffs in error have not filed brief within the time required by law and the rules of this court."
The records show that this cause was set for submission upon the merits on the 12th day of February, 1918; that upon said date no brief had been filed by the plaintiffs in error, nor cause shown for the failure to file at that time. No brief on behalf of either party has since been filed. In Dykes v. Markham, 44 Okla. 669, 146 P. 434, the syllabus reads:
"No briefs having been filed on behalf of the plaintiff in error, nor cause shown for the failure to file at the time the cause is assigned for submission, the appeal will be treated as abandoned, and accordingly dismissed."
To the same effect is El Reno Vit. Brick   T. Co. v. Raymond Co., 44 Okla. 676, 146 P. 21.
Upon the authority of these cases the appeal herein is dismissed.